Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1 and 8, are deemed to be allowable over the prior art as neither Hahn et al (US 20180225139 A1) nor Miller et al. (US 20180246746 A1)  D et al. (US 20190236439 A1) nor Kim et al. (US 20170310609 A1) nor Stich et al. (US 20140282591 A1) teach or suggest the limitations in the independent claims. More specifically none of the above recited prior art teach or suggest  “ wherein the allocating of the resources of the one or more VNFs to the one or more additional workloads comprises: sending a notification message to a VNF Manager-Artificial Intelligent (VNFM-AI) interface (I/F) module associated with each of the one or more VNFs upon predicting a lean workload time period for an additional workload that is allocated the resources of a corresponding VNF, wherein the notification message comprises the predicted lean workload time period, instance ID and application ID of the corresponding VNF, and the additional workloads are pre-loaded in the corresponding VNF along with a main workload; and2DOCKET No. SAMS05-25051 APPLICATION NO. 17/063,627PATENTtriggering, by the VNFM-AI I/F module based on the notification message, the pre-loaded additional workloads along with the main workload upon receiving the notification message” in combination with other limitations and elements recited in the independent claims. 
The closest art of record Hahn teaches determining whether the forecasted future (expected traffic) resource utilization (resources needed for expected traffic to the SFC with a single VNF) of the one or more VNFs (examiner interprets one VNF/ SFC with at least one VNF) is less than an optimal resource utilization threshold value of the one or more VNFs (examiner interprets one VNF); (0100-0102; 0106-0108; 0114; 0123-0124;  0127; 0128; determining the expected traffic for the SFCs having a plurality of service functions, and the VMS (resources) needed to handle the incoming traffic (future resource utilization), and when the load is expected to fall below a threshold, reassigning the VMs to handle the expected incoming workload distribution) and allocating resources (VMs) of the one or more VNFs (examiner interprets one vnf /SFCs with VMS running VNFs) to one or more additional workloads (load distribution for the expected incoming traffic) based on determining that the forecasted future resource utilization is less that the optimal resource utilization threshold value (expected traffic, and expected utilization) (0100; 0102; 0106-0108; 0114; 0123-0124; 0127; 0128; determining the expected traffic for the SFCs having a plurality of service functions, and the VMS (resources) needed to handle the incoming traffic (future resource utilization), and when the load is expected to fall below a threshold, reassigning the VMs to handle the expected incoming workload distribution) determining existence of a lean workload time period (night time for example) with respect to one or more VNFs (video optimizing) if the determination is the forecasted future resource utilization is less than the optimal resource utilization threshold value.   (0102; 0106-0109; 0114; 0127; 0128; determining the expected traffic for a plurality of SFCs and reallocating resource based on some SFCc (service function chains) operating below a utilization threshold) estimating a resource utilization by each additional workload among the one or more additional workloads (examiner interprets single workload) ((0106-0109; 0114; 0117-0118; 0127; 0128; estimating the traffic load for all the SFCs and the resources required for the SFCs; since the traffic is estimated that means it has not come yet, and therefore is an additional workload and equivalent to the one or more additional workloads) wherein the allocating of the resources of the one or more VNFs (examiner interprets one vnf) to the one or more additional workloads (examiner interprets one workload) is based on the lean workload time period of the one or more VNFs ((0106-0109; 0114; 0127; 0128; transferring the load from an underutilized VM running the SFC to another VM running the SFC in order to reduce over-provisioning of resource) and the resource utilization by the each additional workload among the one or more additional workloads, wherein prediction of the lean workload time period is associated with resources consumed by a main workload (traffic being services by the SFC) of the one or more VNFs ((0102; 0106-0109; 0114; 0117-0118; 0127; 0128; wherein the expected traffic is based on resources being consumed by the SFC for traffic an includes historical information)
Hahn is different in that Hahn does not explicitly teach the notification message indicating a predicted lean workload time period, and therefore does disclose “wherein the allocating of the resources of the one or more VNFs to the one or more additional workloads comprises: sending a notification message to a VNF Manager-Artificial Intelligent (VNFM-AI) interface (I/F) module associated with each of the one or more VNFs upon predicting a lean workload time period for an additional workload that is allocated the resources of a corresponding VNF, wherein the notification message comprises the predicted lean workload time period, instance ID and application ID of the corresponding VNF, and the additional workloads are pre-loaded in the corresponding VNF along with a main workload; and 2DOCKET No. SAMS05-25051 APPLICATION NO. 17/063,627 PATENT triggering, by the VNFM-AI I/F module based on the notification message, the pre- loaded additional workloads along with the main workload upon receiving the notification message” along with other elements recited in the independent claim.
Miller teaches Miller teaches a method of resource optimization in a Network Function Virtualization Management and Network Orchestration (NFV-MANO) comprising: (0018; 0020-0021; NFV management and orchestration layer (equivalent to mano) that manages the physical and virtual layers of the system) measuring, over a time period, a current resource utilization level of one or more Virtual Network Functions (VNFs); (0040; monitoring physical and virtual resource usage by the VNF) each VNF comprising a cluster of multiple virtual machines; (0005; the VNF components running on a plurality of virtual machines) forecasting (0019; predicting) a future resource utilization of the one or more VNFs (0019; 0040; utilization of the VNF and physical and virtual resource usage) based on a predictive analysis criteria (0019; predictive analysis) and the current resource utilization level (0040; current utilization) of the one or more VNFs; (0019; 0040; predicting future physical and resource utilization of the VNFs) wherein the forecasting of the future resource utilization of the one or more VNFs is based on at least one statistical model, (0039-0040; 0042-0043; analytics are collected for forecasting VNF resource usage, using statistical methods) wherein the forecasting of the future resource utilization of the one or more VNFs (examiner interprets one vnf) further comprises: collecting the current resource utilization level of the one or more VNFs; (0039; 0042; current utilization data for various time scales) pre-processing the collected current utilization level of resources of the one or more VNFs to obtain normalized data for facilitating machine-learning; (0039; 0042-0044; the examiner notes the specification discusses the pre-processing step to be training see specification (0065); using machine learning and the collected data as input to create a model that describes the relationship, and real time data is then fed into the model (equivalent to normalized data)) and training the statistical model based on the pre-processed current resource utilization level of the one or more VNFs for enabling forecast the future resource utilization on the one or more VNFs during an inference stage (0039; 0042-0046; the machine learning models include a training process to ensure accuracy and is an inherent part of machine learning techniques; Miller creates a model based on the relationships between input (current utilization) for a specific time period, and output (predicted utilization) for a future time period)
Miller is different in that Miller does not explicitly teach the notification message indicating a predicted lean workload time period, and therefore does disclose “wherein the allocating of the resources of the one or more VNFs to the one or more additional workloads comprises: sending a notification message to a VNF Manager-Artificial Intelligent (VNFM-AI) interface (I/F) module associated with each of the one or more VNFs upon predicting a lean workload time period for an additional workload that is allocated the resources of a corresponding VNF, wherein the notification message comprises the predicted lean workload time period, instance ID and application ID of the corresponding VNF, and the additional workloads are pre-loaded in the corresponding VNF along with a main workload; and 2DOCKET No. SAMS05-25051 APPLICATION NO. 17/063,627 PATENT triggering, by the VNFM-AI I/F module based on the notification message, the pre- loaded additional workloads along with the main workload upon receiving the notification message” along with other elements recited in the independent claim.
D teaches [0012] In accordance with some implementations, examples are provided for automatic resource allocation based on decomposed utilization data. As described further below with reference to FIGS. 1-7, some implementations may involve decomposing utilization data that indicates past use of a computing resource into component functions. The component functions may be used to train multiple neural networks. The outputs of the neural networks may be combined to generate a utilization forecast for the computing resource. The computing resource may be allocated to a computing system based on the utilization forecast. One or more implementations may generate forecasts for resources and/or systems having nonlinear and/or nonstationary utilization. Accordingly, one or more implementations may provide automated allocation of computing resources in an accurate manner [0019] In one or more implementations, the neural networks 240 may be used to generate a set of forecast values 250A-250N (also referred to collectively as “forecast values 250,” or individually as a “forecast value 250”). Each forecast value 250 may be a forecast corresponding to an associated component function 230. For example, the forecast value 250A may represent an expected future value associated with the component function 230A. [0020] As shown, the allocation operation 200 includes combining the forecast values 250A-250N to generate a combined forecast 260 (also referred to as a “composite forecast”) that indicates the expected usage of a computing resource. In one or more implementations, generating the combined forecast 260 may include summing the forecast values 250A-250N.
Kim teaches [0052] The alarm generator 140 generates an alarm message, and the alarm message indicates that additional computing resources are needed when the amount of the computing resources provided for performing the VNF is lacking. In detail, the alarm generator 140 may generate the alarm message when a changed amount of allocation of computing resources is greater than the amount of the computing resources provided to the VNF by comparing the changed amount of allocation of computing resources and the amount of the computing resources provided to the VNF. In this case, the alarm message may include information related to components (for example, the CPU, the memory, the disk I/O device, etc.) configuring the computing resources which need to be supplemented, and information related to the amount of the computing resources needed.
Stich teaches [0008] Previously collected performance data for the virtualized application or a similar virtualized application may be analyzed, wherein determining if resources allocated to the virtualized application are under-utilized or over-utilized is further based on the previously collected performance data. The previously collected performance data may include a point in time at which a resource re-allocation occurred, and wherein determining if resources allocated to the virtualized application are under-utilized or over-utilized is further based an effect of the re-allocation. The similar virtualized application may share a name, type, class or behavior pattern with the virtualized application. The pattern may include a fitted curve, line, or periodic function. The time in the future may include one hour, twelve hours, one day, or one month. Information regarding events external to the virtualized application may be received, wherein determining if resources allocated to the virtualized application are under-utilized or over-utilized is further based the external events. The external events may include a time of day, week, month, or year, a software launch, or a marketing event.
[0009] In another aspect, a system for autoscaling virtualized applications includes a computer processor configured for executing computer instructions for computationally executing the steps of: receiving performance data in time-series format from a running virtualized application; analyzing the performance data to determine a pattern therein; extending the performance data to a time in the future based at least on the determined pattern; analyzing the extended performance data to determine if resources allocated to the virtualized application are under-utilized or over-utilized; and creating a schedule for re-allocating resources to the virtualized application based at least in part on a result of the analysis of the extended performance data; and a database for storing performance data related to the execution of the plurality of virtual machines.
D in view of Kim in view of Stich do not explicitly teach the notification message indicating a predicted lean workload time period, and therefore does disclose “wherein the allocating of the resources of the one or more VNFs to the one or more additional workloads comprises: sending a notification message to a VNF Manager-Artificial Intelligent (VNFM-AI) interface (I/F) module associated with each of the one or more VNFs upon predicting a lean workload time period for an additional workload that is allocated the resources of a corresponding VNF, wherein the notification message comprises the predicted lean workload time period, instance ID and application ID of the corresponding VNF, and the additional workloads are pre-loaded in the corresponding VNF along with a main workload; and 2DOCKET No. SAMS05-25051 APPLICATION NO. 17/063,627 PATENT triggering, by the VNFM-AI I/F module based on the notification message, the pre- loaded additional workloads along with the main workload upon receiving the notification message” along with other elements recited in the independent claim.

In the examiners opinion it would not have been obvious to one or ordinary skill in the art prior to the effective filing date to modify the teachings of the above recited prior art to teach “wherein the allocating of the resources of the one or more VNFs to the one or more additional workloads comprises: sending a notification message to a VNF Manager-Artificial Intelligent (VNFM-AI) interface (I/F) module associated with each of the one or more VNFs upon predicting a lean workload time period for an additional workload that is allocated the resources of a corresponding VNF, wherein the notification message comprises the predicted lean workload time period, instance ID and application ID of the corresponding VNF, and the additional workloads are pre-loaded in the corresponding VNF along with a main workload; and 2DOCKET No. SAMS05-25051 APPLICATION NO. 17/063,627 PATENT triggering, by the VNFM-AI I/F module based on the notification message, the pre- loaded additional workloads along with the main workload upon receiving the notification message” along with other elements recited in the independent claim.

Therefore independent claims 1 and 8 are deemed to be allowable over the prior art and dependent claims 2-6, and 9-13 are deemed to be allowable in light of their dependency from an allowable claim. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDERRAHMEN H CHOUAT whose telephone number is (571)431-0695. The examiner can normally be reached 9AM-5PM Tentative.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Abderrahmen Chouat
Examiner
Art Unit 2451



/Chris Parry/Supervisory Patent Examiner, Art Unit 2451